EMAS, J.,
dissenting.
For the reasons expressed in my dissent to the denial of motion for rehearing en banc in Geter v. State, 115 So.3d 385 (Fla. 3d DCA 2013), I respectfully dissent from the majority’s affirmance of the instant case to the extent it holds that the rule announced in Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) does not apply retroactively to cases already final on direct appeal. See also Falcon v. State, 111 So.3d 973 (Fla. 1st DCA 2013), review granted, No. SC13-865 (Fla.2013).